Luke, J.
Nellie M. Bryant brought her suit against Georgia Railway & Power Company, seeking to recover damages for the homicide of her husband. At the conclusion of the evidence a nonsuit was awarded. Meld: Under no view of the evidence was the plaintiff’s petition sustained. The court properly granted the nonsuit. See Briscoe v. Southern Ry. Co., 103 Ga. 224 (28 S. E. 638) ; Schroeder v. Ga. Ry. & Electric Co., 142 Ga. 173 (82 S. E. 553), and cases cited.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.